ORDER
Numerous attorney grievances have been filed against respondent. Respondent has tendered a conditional admission and consents to an indefinite suspension.
We accept the conditional admission and indefinitely suspend respondent from the practice of law. In addition to the requirements of Paragraph 38 of the Rule on Disciplinary Procedure, respondent must provide proof that he has made restitution to his clients and paid his outstanding debts in any application for readmission. Within fifteen (15) days from the date he receives this order, respondent shall file an affadavit with the Clerk of this Court showing that he has fully com*383plied with the provisions of Paragraph 30 of the Rule on Disciplinary Procedure.
It is so ordered.